Citation Nr: 0845166	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.

In July 2002, the Board reopened the claim for service 
connection for PTSD.  In September 2003, March 2006, and 
January 2007, the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary prior to final 
adjudication of the veteran's claim.

The January 2007 remand directed that the veteran be 
scheduled for an examination regarding his PTSD.  The veteran 
is currently incarcerated.

A November 2007 VA letter informed the veteran that he failed 
to report for his examination.

A July 2008 e-mail shows the Phoenix VA Health Care System 
contacted the Arizona State prison complex, Phoenix unit, in 
Alhambra.  VA was informed that the veteran could not be 
brought to the VA medical center for examination due to 
security issues.  In addition, none of the VA providers were 
willing to go to the prison because of security issues.

In an October 2008 written statement, the veteran's 
representative indicated that he contacted the veteran at his 
prison facility.  He also stated that he has been advised 
that the veteran is not a security risk and will be 
transported to the VA medical center for examination upon the 
prison and the veteran being notified of the examination 
date.  He then requested that the veteran be scheduled for an 
additional examination.

While we regret further delay in processing the veteran's 
claim, the Board finds that a remand is necessary to attempt 
again to afford the veteran a VA examination regarding his 
claim.

In addition, the veteran requested a copy of his claims file 
in September 2008.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a copy of his 
claims file.

2.  The RO should attempt to provide the 
veteran with a VA psychiatric examination.  
The veteran's representative should be 
contacted regarding his October 2008 
written statement and asked to provide 
information regarding who he spoke to at 
the veteran's facility regarding his 
transportation to the VA medical center 
for examination.  The veteran and the 
prison facility should be provided 
notification regarding the date of the 
examination.

The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The veteran has reported an alleged in-
service stressor consisting of witnessing 
dead/dismembered bodies of U.S. Marines 
that had been subjected to an enemy 
attack.  He apparently witnessed this 
event while riding as a guard in a water 
tanker.  The Board has made the 
determination that this stressor fits the 
circumstances of his service in Vietnam 
and, therefore, is considered 
corroborated.  A prior VA examiner opined 
that he was unable to provide a definitive 
determination on whether the veteran 
currently suffers with PTSD due to his 
substance abuse problem that also produced 
symptoms of anxiety.  The veteran has 
informed VA that he is now sober.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressor was 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor identified by 
the Board as verified by the record.

A complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

